THE       AYTORNEY       GENERAL
                                         OF TElxAs
                                                                                    8008
                                     AUETIN. TEXAEI
                                                  787ll
                                                                                     Stratton         v.
 JOEN      L.    EILL                                                                couaty      of    Liberty
*-RNICY         oEzsICRAL                                                            502 sac' 2Q 252
                                                                                     zox. civ.App.
                                   November   4,   1974                              Bo8mat           1979,
                                                                                     writ     Pm
          The Honorable   A.      J. Hartel                       Opinion   No.   H- 439
          County Attorney
          Liberty County                                          Re:   Does grand jury have
          Liberty,  Texas                                               authority to employ
                                                                        pbrs~ons to investigate
          Dear    Mr.   Hartel:                                         crime?

              You have requested our opinion on whether a grand jury has authority
          to employ persons to investigate  crime and to make their compensation
          a charge on the county.

              The commissioners     court is the general   business and contracting
          agency of the county, and it alone has authority to make contracts binding
          on the county, unless otherwise specifically    provided by statute.    Anderson
          v. Wood,   152 S. W. 2d 1084, 1085 (Tex. 1941).

              There is no constitutional, statutory, or case authority               in Texas      indicating
          that a grand jury may independently employ an investigator                 to assist      it.

               When the issue has been considered        in other jurisdictions,    it has been
          consistently  held that a grand jury has no authority to employ an investi-
          gator to assist  its investigations,    nor to make the compensation         of such an
          investigator  a charge on the county.      Allen v. Payne,      36 P. 2d 614 (Cal. 1934);
          William J. Burns International       Detective    Agency V. Doyle,     208 P. 427 (Nev.
          1922); Woody v. Peairs.      170 P. 660 (Cal. App. 1917).        38 C. J.S. Grand
          Juries § 34 p0 1028 (1943); 38 Am. Jur. 2d Grand Jury         5 28 p. 974 (1968).

              We express    no opinion on the authority of the Commissioners       Court to
          pay for the services   of investigators  hired by the district attorney to assist the
          grand jury.    In this regard see Rodgers v. County of Taylor,        368 S. W. 2d 794
          (Tex. Civ. App. --Eastland     1963, writ ref’d n. r. e. ); Attorney General Opinions
          WW-1334    (1962) and M-823 (1971).



                                                      p.   2028
The Honorable   A.   J. Hartel.    page 2      (H-439)




                                  SUMMARY

           A grand jury has no authority to employ Persons
       to investigate crime nor to make their compensation
       a charge on the county.

                                            Very truly yours,




                                     u      JOHN L. HILL
                                            Attorney General    of Texas




DAVID M. KENDALL.         Chairman
Opinion Committee




                                       p- 2029